Citation Nr: 0626497	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-42 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from July 1972 to February 1975.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision by the Waco Regional Office 
(RO).  In August 2005, the appellant testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
On July 2004 VA compensation and pension chart review, the VA 
physician noted that on September 22, 2001, the veteran was 
treated for continued blood in the sputum.  The September 
2001 record indicated that an Ear, Nose, and Throat (ENT) 
consult would be obtained, and if it was negative, then a 
Pulmonary consult would be necessary.  The VA physician 
specifically commented "[a]t no other place in the record 
could I find that either was obtained."  He further 
indicated that he did not have the order slip nor the 
appointment schedules and that there is always the 
possibility that these consults were requested or the veteran 
did not keep his appointments.  The physician also indicated 
that treatment records were missing from the latter part of 
2001 to when the veteran died in July 2003.  As these records 
may have some bearing on the appellant's claim (and some 
appear to be constructively of record); they must be secured.  

On July 2004 VA compensation and pension chart review, the VA 
physician opined that on looking back on the record, "there 
is no question in [his] mind that there was a delay in 
diagnosis."  However, the physician added that if the 
veteran was actually scheduled for an ENT and Pulmonary 
consult and he failed to keep those appointments, then it 
places a whole new light onto his review.  As the VA 
physician's opinion was based on an incomplete record, a new 
opinion is indicated after further development is complete. 

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be asked to 
identify all sources of treatment the 
veteran received for his laryngeal cancer 
(and similar symptoms) and for his 
service-connected disabilities from his 
discharge from service until he died.  
The RO/AMC should obtain copies of 
complete treatment records (those not 
already in the claims folder) from all 
identified sources, specifically 
including, but not limited to, any 
related treatment records from 2001 and 
2003 and treatment records from Houston 
VAMC.  Treatment records from Houston 
VAMC should include any documentation of 
whether or not an ENT and/or Pulmonary 
consult was obtained in 2001.  If ENT 
and/or Pulmonary consults were obtained, 
then such records should be associated 
with the claims file.  If the 
consultations were never scheduled or the 
veteran failed to report, then the claims 
file must be noted accordingly.   

3.  The RO/AMC should refer the 
veteran's claims file to a VA medical 
professional qualified to issue an 
opinion as to whether a medical basis 
exists to grant service connection for 
the cause of the veteran's death and/or 
DIC benefits under Section 1151.  More 
specifically, the examiner should first 
review the veteran's entire medical 
history as documented in the claims 
file, and then determine whether it is 
at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 
50 percent), or less likely than not 
(by a probability less than 50 
percent), that:

(a) there is an etiological 
relationship between active service and 
the death causing laryngeal cancer;

(b) there is an etiological 
relationship between any disorder(s) or 
disease(s) for which service connection 
was in effect during the veteran's 
lifetime (residuals of left femoral 
neck fracture, right knee 
chondromalacia, left knee 
chondromalacia, and slight deformity of 
the right malar bone and left zygomatic 
arch) and the cause of death noted 
above, in (a); and

(c) whether VA hospital care, medical 
or surgical treatment, or examination 
caused or hastened the veteran's death 
due to (a) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination, or (b) an 
event not reasonably foreseeable.

The specific bases and rationale for 
the examiner's opinion should be 
provided in a written report.  If the 
examiner is not able give an opinion on 
any of the questions posed above 
without resorting to conjecture or 
speculation, he or she should so state 
and explain such reasons. 

4.  After completion of the above, and 
any other development deemed necessary, 
the record should be reviewed and it 
should be determined if the benefits 
sought can be granted.  Unless the 
benefits sought are granted, the 
appellant should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


